Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 was filed after the mailing date of the application on 3/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshech (US Patent Pub. 20210273970) in view of Hicks (US Patent Pub. 202/10294903).


As per claims 1, 8 and 15: Alshech discloses the method, the method comprising (see abstract):
optimizing, by one or more computer processors, a configuration of a security system based on revising metadata categories and one or more associated properties which comprise the metadata categories included in at least one rule used by the security system (see abstract; Paragraph 12; protecting against each of the known cyber-attack techniques, the known rules being in a generic SIEM rules format; obtain existing SIEM rules of a SIEM of an organization, the existing SIEM rules being in a vendor-specific language, other than the generic SIEM rules format; translate the existing SIEM rules to the generic SIEM rules format, using a translation system, giving rise to translated SIEM rules; compare the translated SIEM rules to the required SIEM rules to identify missing rules, being the required SIEM rules not included in the translated SIEM rules).
Alshech does not specifically disclose transmitting, by one or more computer processors, the optimized configuration to the security system; updating, by one or more computer processors, a current configuration of the security system; and receiving, by one or more computer processors, a first indication of the update being successful.
Hicks discloses maintaining baseline configurations requires creating new baselines as organizational information systems change over time such that the baseline configurations of information systems reflect the current enterprise architecture (Paragraph 605).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Alshech and Hicks in it’s entirety, to modify the technique of Alshech for translate the existing SIEM rules to the generic SIEM rules format, using a translation system, giving rise to translated SIEM rules; compare the translated SIEM rules to the required SIEM rules  by adopting Hicks's teaching for maintaining baseline configurations requires creating new baselines. The motivation would have been to optimizing security and event information.
As per claims 2, 9 and 16: The combination of Alshech and Hicks discloses the method of claim 1, wherein the step of updating, by one or more computer processors, a current configuration of the security system, comprises:
dynamically replacing, by one or more computer processors, the current configuration of the security system with the optimized configuration (see hicks; Paragraph 605; maintaining baseline configurations requires creating new baselines as organizational information systems change over time such that the baseline configurations of information systems reflect the current enterprise architecture).
As per claim 7 and 14: The combination of Alshech, Hicks and Sachs discloses the method of claim 1, wherein the configuration of the security system comprises one or more properties available for extraction, at least one metadata category associated with each of the one or more properties, and a second indication whether each property in the one or more properties is currently enabled or disabled (Paragraph 30; collecting configuration data. In this example, configuration data associated with an application is searched. Additionally, metadata associated with the configuration data is searched. Changes made to the configuration data are detected, and the changes and associated metadata are stored in a storage device. The changes are then categorized based on the metadata). 

Claim(s) 3-6, 10-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshech (US Patent Pub. 20210273970) in view of Hicks (US Patent Pub. 202/10294903) and in view of Sachs (US Patent Pub. 20130254200).

As per claims 3, 10 and 17: The combination of Alshech and Hicks discloses the method of claim 1, further comprising:
transmitting, by one or more computer processors, a request to a rule engine of the security system (Paragraph 72);
receiving, by one or more computer processors, a set of rules data from the rule engine (Paragraph 12; provide a known cyber-attack techniques repository including information of known cyber-attack techniques and required SIEM rules required for protecting against each of the known cyber-attack techniques, the known rules being in a generic SIEM rules format);
analyzing, by one or more computer processors, the received set of rules data; transmitting, by one or more computer processors, a configuration request to the security system (Paragraph 12; compare the translated SIEM rules to the required SIEM rules to identify missing rules, being the required SIEM rules not included in the translated SIEM rules);
receiving, by one or more computer processors, a set of current configuration data of the security system (Paragraph 13; the processing circuitry is further configured, upon identification of the missing rules, to: translate the missing rules to the vendor-specific language, giving rise to translated required rules; and add the translated required rules to the SIEM of the organization).
Alshech in view of Hicks do not specifically disclose determining, by one or more computer processors, metadata categories and associated properties to be enabled and disabled; and optimizing, by one or more computer processors, the current configuration based on the determined metadata categories and associated properties.
 Sachs discloses a method is provided for collecting configuration data. In this example, configuration data associated with an application is searched. Additionally, metadata associated with the configuration data is searched. Changes made to the configuration data are detected, and the changes and associated metadata are stored in a storage device. The changes are then categorized based on the metadata (Paragraph 30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Alshech, Hicks and Sachs in it’s entirety, to modify the technique of Alshech for translate the existing SIEM rules to the generic SIEM rules format, using a translation system, giving rise to translated SIEM rules; compare the translated SIEM rules to the required SIEM rules by adopting Hicks's teaching for collecting configuration data. The motivation would have been to optimizing security and event information.
As per claims 4, 11 and 18: The combination of Alshech, Hicks and Sachs discloses the method of claim 3, wherein the step of analyzing, by one or more computer processors, the received rules data, comprises:
determining, by one or more computer processors, how often a first rule in the received set of rules data triggers a security alert (Paragraph 12; provide a known cyber-attack techniques repository including information of known cyber-attack techniques and required SIEM rules required for protecting against each of the known cyber-attack techniques, the known rules being in a generic SIEM rules format);
determining, by one or more computer processors, one or more properties included in the first rule obtain (Paragraph 12; existing SIEM rules of a SIEM of an organization);
determining, by one or more computer processors, additional rules in the received set of rules data which include the determined one or more properties included in the first rule (paragraph 12; translate the existing SIEM rules to the generic SIEM rules format, using a translation system, giving rise to translated SIEM rules);
determining, by one or more computer processors, one or more metadata categories associated with (i) the determined one or more properties included in the first rule and (11) the additional rules; determining, by one or more computer processors, additional properties included in the determined one or more metadata categories (Paragraph 30; collecting configuration data. In this example, configuration data associated with an application is searched. Additionally, metadata associated with the configuration data is searched. Changes made to the configuration data are detected, and the changes and associated metadata are stored in a storage device. The changes are then categorized based on the metadata);
determining, by one or more computer processors, a first group of rules that have not triggered any security alerts (Paragraph 30);
determining, by one or more computer processors, a second group of rules that are disabled; and determining, by one or more computer processors, the metadata categories and associated properties included in the first group and the second group of rules (See Sachs; Paragraph 25; detect changes made to any of the configuration data. A "change" to configuration data, as used herein, refers to a variation or deviation between at least two sets of the same configuration data. In one example, the change can be detected by comparing at least two sets of the same configuration data collected at different times).
As per claims 5, 12 and 19: The combination of Alshech, Hicks and Sachs discloses the method of claim 3, wherein the step of determining, by one or more computer processors, metadata categories of properties to be enabled and disabled, comprises:
correlating, by one or more computer processors, a first set of metadata categories, and their respective properties, included in the analyzed set of rules data with a second set of metadata categories, and their respective properties, included in the received set of current configuration data (Paragraph 30; collecting configuration data. In this example, configuration data associated with an application is searched. Additionally, metadata associated with the configuration data is searched. Changes made to the configuration data are detected, and the changes and associated metadata are stored in a storage device. The changes are then categorized based on the metadata);
enabling, by one or more computer processors, currently disabled properties for rules and their associated metadata categories which have triggered one or more security alerts (See Sachs; Paragraph 25; detect changes made to any of the configuration data. A "change" to configuration data, as used herein, refers to a variation or deviation between at least two sets of the same configuration data. In one example, the change can be detected by comparing at least two sets of the same configuration data collected at different times); and 
disabling, by one or more computer processors, currently enabled properties for rules and their associated metadata categories which have not triggered one or more security alerts (Paragraph 30).
As per claim 6, 13 and 20: The combination of Alshech, Hicks and Sachs discloses the method of claim 3, wherein the set of rules data from the rule engine comprises a first subset of rules that have triggered one or more security alerts and a second subset of rules that have not triggered one or more security alerts (See Sachs; Paragraph 25; detect changes made to any of the configuration data. A "change" to configuration data, as used herein, refers to a variation or deviation between at least two sets of the same configuration data. In one example, the change can be detected by comparing at least two sets of the same configuration data collected at different times).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433